Citation Nr: 9917162	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-00 449A	)	DATE
	)
	)


THE ISSUE

Whether a November 1997 decision of the Board of Veterans' 
Appeals, which determined that the veteran did not timely 
file a substantive appeal of the Wilmington, Delaware 
Regional Office's January 15, 1993 rating decision, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).  

(The issue of entitlement to an effective date prior to May 
30, 1995, for a 100 percent rating for a psychiatric disorder 
will be the subject of a separate decision.)


REPRESENTATION

Moving Party Represented by:  David S. Lank, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from March 1956 to March 1959.  
This case originally arose from a January 1996 action of the 
Wilmington, Delaware Regional Office (RO), which determined 
that the veteran had not perfected a timely appeal of a 
January 15, 1993 rating decision.  In a November 1997 
decision, the Board of Veterans' Appeals (Board) determined 
that the veteran did not timely file a substantive appeal of 
the RO's January 15, 1993 rating decision.  In January 1998, 
the Board received the veteran's motion for reconsideration 
of its November 1997 determination.  The Board notified the 
veteran in a letter issued in February 1998 that his motion 
for reconsideration was denied.  In that same letter, the 
Board also notified the veteran that his motion for 
reconsideration was construed as a request for revision of a 
prior Board decision on the grounds of CUE, pursuant to 
Public Law 105-11, a new law authorizing the Board to revise 
prior Board decisions on the grounds of CUE.  The Board 
deferred review of the veteran's CUE request until after 
final regulations were promulgated in January 1999.  In an 
April 1999 letter, the Board notified the veteran that he had 
60 days in which to respond regarding the CUE motion.  


FINDING OF FACT

On June 1, 1999, prior to active consideration of the CUE 
motion, the Board received notification from the veteran's 
representative that the veteran had died on May [redacted] 1999, 
which was confirmed by a death certificate received by the 
Board on June 8, 1999.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this motion.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

On June 1, 1999, the Board received notification from the 
veteran's representative that the veteran had died on May [redacted] 
1999.  On June 8, 1999, the Board received a death 
certificate from the RO, which confirmed the date of the 
veteran's death as May [redacted] 1999.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-334 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This motion on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.


ORDER

The motion as to whether a November 1997 decision of the 
Board of Veterans' Appeals, which determined that the veteran 
did not timely file a substantive appeal of the RO's January 
15, 1993 rating decision, should be revised or reversed on 
the grounds of clear and unmistakable error is dismissed.  



		
	C. W. SYMANSKI
Member, Board of Veterans' Appeals


 


